Title: From James Madison to Benjamin Day, 13 February 1804 (Abstract)
From: Madison, James
To: Day, Benjamin


13 February 1804, Washington. “I have recd your favor of the 10th. inst: and remit a dft on the post Master at Fredg. for $54.75. being the amt. of charges on the Tobo. sent by the Atlantic. Be so good as to acknowledge the rect. of it; and if meanwhile you should see Mr. J. Ross of your Town, you will oblige me by saying whether he recd. a letter not long ago from me.”
 

   
   RC (PHi). 1 p.; docketed as received 15 Feb. and answered 16 Feb.


